EXHIBIT 10.35

TRADEMARK COEXISTENCE AGREEMENT

This AGREEMENT is entered into as of this 19th day of December, 2005, by and
between Alloy, Inc., a Delaware corporation (hereinafter “Alloy”), and dELiA*s,
Inc., a Delaware corporation (hereinafter “dELiA*s”). Alloy and dELiA*s are
sometimes referred to herein individually as a “Party” or collectively as the
“Parties.”

WHEREAS, the Parties hereto have entered into that certain Distribution
Agreement dated as of December 9, 2005 (the “Distribution Agreement”) regarding
the separation of the direct marketing and retail business currently conducted
by dELiA*s and its Subsidiaries from the other businesses conducted by Alloy and
its Subsidiaries and the transfer by Alloy to dELiA*s of substantially all of
the assets and liabilities of Alloy and its Subsidiaries related to such direct
marketing and retail business, including stock and membership interests in
certain Subsidiaries, followed by the distribution of all of the shares of
common stock of dELiA*s then held by Alloy to Alloy’s shareholders (any
capitalized terms not defined herein shall have the meaning ascribed to such
terms in the Distribution Agreement);

WHEREAS, in connection with the transactions contemplated by the Distribution
Agreement, the Parties have executed a Partial Trademark Assignment creating a
joint interest in certain trademarks reflecting the Parties’ actual and
anticipated use of certain trademarks in commerce in connection with their
respective goods and/or services;

WHEREAS, the Parties wish to amicably confirm and acknowledge their respective
rights to use and register the trademarks set forth on Exhibit A hereto and any
colorable imitations, variations or derivations thereof (the “Marks”).

NOW, THEREFORE, in consideration of the promises and mutual obligations and
undertakings set forth herein, the Parties hereto agree as follows:

1. The Parties agree that, as between Alloy and dELiA*s, dELiA*s has the
exclusive right to use the Marks throughout the world in connection with
clothing, direct merchandising services (via catalogs and e-commerce websites),
and mall-based retail store services (“the dELiA*s Goods and Services”). The
Parties agree that dELiA*s shall only use Marks in connection with the dELiA*s
Goods and Services.

 

1



--------------------------------------------------------------------------------

2. The Parties agree that, as between Alloy and dELiA*s, Alloy and its
Subsidiaries have the exclusive right to use the Marks throughout the world in
connection with the services providing targeted media and promotional programs
for advertisers who want primarily to market to consumers through the use of,
among other methods, print media, display media boards, database marketing,
email marketing, direct marketing campaigns through email or other media,
websites, promotional events, and on-campus marketing programs, among others,
and all other goods and services now or hereinafter provided by Alloy or its
Subsidiaries, other than the dELiA*s Good and Services (the “Alloy Goods and
Services”). The Alloy Goods and Services shall include retail or merchandising
services conducted on behalf of a third party to the extent such services are
offered as a component of a targeted media or promotional program as described
above. The Parties agree that Alloy shall not use the Marks in connection with
the dELiA*s Goods and Services.

3. dELiA*s, its Subsidiaries, divisions and Affiliates, consent to the use and
registration by Alloy of the Marks in connection with the Alloy Goods and
Services throughout the world and will refrain from taking any action or
proceeding, legal or otherwise, that would hinder Alloy in its free and
unfettered use and registration of the Marks in connection with the Alloy Goods
and Services. dELiA*s, its Subsidiaries, divisions and Affiliates will not
challenge or contest in any manner Alloy’s mark or the registration or ownership
of the Marks by Alloy with the Alloy Goods and Services.

4. Alloy, its Subsidiaries, divisions and Affiliates consent to the use and
registration by dELiA*s of the Marks in connection with the dELiA*s Goods and
Services throughout the world and will refrain from taking any action or
proceeding, legal or otherwise, that would hinder dELiA*s in its free and
unfettered use and registration of the Marks in connection with the dELiA*s
Goods and Services. Alloy, its Subsidiaries, divisions and Affiliates will not
challenge or contest in any manner dELiA*s’ mark or the registration or
ownership of the Marks by dELiA*s with the dELiA*s Goods and Services.

 

2



--------------------------------------------------------------------------------

5. In the event that dELiA*s’ applications or registrations for the Marks are
cited against Alloy’s applications for registration of the Marks with the Alloy
Goods and Services and bar their registration, so long as this Agreement is in
force and adhered to by Alloy, dELiA*s will cooperate with Alloy at Alloy’s
expense by providing its written consent, restricting its applications and
registrations to the dELiA*s Goods and Services, or taking any other action
reasonably necessary to permit registration of Alloy’s rights in the Marks with
the Alloy Goods and Services.

6. In the event that Alloy’s applications or registrations for the Marks are
cited against dELiA*s’ applications for registration of the Marks with the
dELiA*s Goods and Services and bar their registration, so long as this Agreement
is in force and adhered to by dELiA*a, Alloy will cooperate with dELiA*s at
dELiA*s’ expense by providing its written consent, restricting its applications
and registrations to the Alloy Goods and Services, or taking any other action
reasonably necessary to permit registration of dELiA*s’ rights in the Marks with
the dELiA*s Goods and Services.

7. Alloy and dELiA*s agree that, except as otherwise expressly provided in any
separate written agreement entered into between the Parties, each will not
associate itself with the other Party or the other Party’s Goods and Services.
To that end, Alloy and dELiA*s agree that they will take reasonable steps to
prevent confusion between their respective Goods and Services, should such
confusion occur in the future.

8. This Agreement will be binding on and inure to the benefit of the Parties,
their successors, assigns, licensees, Subsidiaries, divisions, Affiliates and
all others acting by or through them or with or under their direction or in
privity with them. This Agreement is likewise binding upon any permitted
assignee of the Marks by either Party.

9. This Agreement will be deemed to have been jointly drafted by the Parties and
will be construed in accordance with its fair meaning, and not strictly against
any Party.

10. The Parties respectively represent and warrant that they have the full legal
right and authority to enter into this Agreement and to perform any obligations
undertaken pursuant to this Agreement, that the persons signing on their behalf
are legally authorized to do so, and that they have not sold, assigned, or
otherwise transferred, prior to the date of this Agreement, any claim or demand
that they had or might have had against the other Party or Parties.

 

3



--------------------------------------------------------------------------------

11. This Agreement shall, unless the rights to all Joint Marks are consolidated
with a single Party, remain in full force and effect until the expiration of the
last to expire of any rights in and to the Joint Marks in any country.

12. In the event that a Party deems any action or omission by the other Party to
be in default or breach of the terms of this Agreement, such Party shall notify
the other Party of such breach and the other Party shall have sixty (60) days to
cure such breach. In the event that a timely cure of such breach has not been
effected, the non-breaching party shall have available any remedy in law or
equity except for any remedies that would effect a modification or termination
of all or any part of this Agreement. Any modifications to this Agreement shall
only be effective if set forth in a writing signed by the parties hereto. The
Parties acknowledge that there will be no adequate remedy at law for either
Party’s failure to comply with the terms herewith. Accordingly, in the event
that either Party fails to comply with the terms of this Agreement and fails to
cure such breach within the time allowed, both Parties agree that the
non-breaching Party shall have the right to seek to have any breach or default
of this Agreement remedied by equitable relief by way of a temporary restraining
order, preliminary injunction, permanent injunction, and such other alternative
relief as may be appropriate without the necessity of the non-breaching Party
posting a bond or proving damages. Should either Party retain counsel for the
purpose of preventing the breach of any provision hereof, including, but not
limited to: (i) by instituting any action or proceeding to enforce any provision
hereof; (ii) for damages by reason of any alleged breach of any provision
hereof; (iii) for a declaration of such Party’s rights or obligations hereunder;
(iv) for injunctive relief; or (v) for any other judicial remedy, then, if said
matter is resolved by judicial determination, the prevailing Party shall be
entitled to be reimbursed by the other Party for all costs and expenses incurred
thereby including, but not limited to, reasonable attorneys’ fees, costs, expert
witness fees, and other litigation expenses as shall be fixed by a court of
competent jurisdiction.

13. This Agreement does not restrict or affect either Party’s right to enforce
its respective marks or the rights therein against any third party.

14. This Agreement shall be governed and construed in accordance with the laws
of the New York, irrespective of its choice of law principles. In the event that
any legal action becomes necessary to enforce or interpret the terms of this
Agreement, the Parties agree that such action shall be brought solely within a
federal or state court located in New York County, New York and the Parties
hereby submit to the exclusive jurisdiction and venue of said courts.

 

4



--------------------------------------------------------------------------------

15. This Agreement does not create in any way any association, partnership,
joint venture, or relationship of principal and agent between the Parties.

16. The failure by any Party at any time to require performance of any of the
provisions of this Agreement will not affect such Party’s right later to require
such performance. No written waiver in any one or more instances will (except as
stated in such waiver) be deemed to be a further or continuing waiver of any
such condition or breach in other instances or a waiver of any condition or
breach of any other term, covenant, representation or warranty.

17. The territory of this Agreement shall be worldwide.

18. If any provision of this Agreement is held to be void or unenforceable, in
whole or in part, the court or tribunal so holding shall reform the provision to
make it enforceable while maintaining the spirit and goal of the provision and
if the court or tribunal finds it cannot so reform that provision, such
provision or part thereof shall be treated as severable leaving valid the
remainder of this Agreement.

19. This Agreement constitutes the entire understanding and agreement between
the Parties and there are no representations, warranties, promises or
undertakings other than those contained herein. As to the subject matter hereof,
this Agreement supersedes and cancels all previous agreements between the
Parties hereto. No course of conduct or dealing between the Parties shall act as
a modification or waiver of any provision of this Agreement and no waiver or
modification of any of the terms or provisions of this Agreement shall be valid,
unless contained in a single written document signed by both Parties.

20. Each Party shall perform any further acts and sign and deliver any further
documents that are reasonably necessary to effectuate the terms of this
Agreement.

21. Any notice required to be given a Party under this Agreement shall be deemed
to be given only if in writing if delivered personally, or five (5) days after
mailing. Notices shall be sent to the addresses set forth in the first paragraph
of this Agreement.

22. This Agreement may be executed in one or more counterparts, each of which
shall be deemed to be an original and all of which together shall constitute one
agreement.

 

5



--------------------------------------------------------------------------------

23. The individuals who have executed this Agreement on behalf of the Parties
expressly represent and warrant that they are authorized to sign on behalf of
the Party for purposes of binding their respective Party to this Agreement.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties executed this Agreement on the date set forth
above.

 

Alloy, Inc.     dELiA*s, Inc. By:   /s/ James K. Johnson     By:   /s/ Robert
Bernard Name:   James K. Johnson     Name:   Robert Bernard Title:   COO & CEO  
  Title:   CEO

 

7



--------------------------------------------------------------------------------

EXHIBIT A

The Marks

ALLOY

CCS

dELiA*s

 

8